office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-100247-06 cc tege eb ec index number 409a -------------------------------- ----------------------------------------- ------------------------------- dear ------------ this letter is in response to your inquiry dated date about sec_409a of the internal_revenue_code the code and the regulations we recently proposed under sec_409a of the code about the taxation of amounts deferred under a nonqualified_deferred_compensation_plan in particular your constituent mentioned health insurance and malpractice insurance benefits provided to retirees and how sec_409a may affect them the enactment of sec_409a of the code the congress added sec_409a to the code as sec_885 of the american_jobs_creation_act_of_2004 pub law no 118_stat_1418 sec_409a provides a framework for the taxation of nonqualified_deferred_compensation an area where little statutory or regulatory guidance had existed specifically sec_409a provides that all amounts deferred under a nonqualified_deferred_compensation_plan for all taxable years are includible in gross_income to the extent they are not subject_to a substantial_risk_of_forfeiture and were not previously included in gross_income unless the taxpayer meets certain requirements those requirements include explicit rules explaining the following how taxpayers can defer compensation without incurring an immediate and additional tax_liability the timing and manner of initial elections to defer compensation the timing and manner of payments of deferred_compensation and how to change the time or form of a scheduled payment before receiving the payment notice_2005_1 - initial taxpayer guidance under sec_409a on date we issued notice_2005_1 i r b published as modified on date as the initial taxpayer guidance on sec_409a because the law does not clearly define nonqualified_deferred_compensation notice_2005_1 defined the term so that taxpayers could know which types of arrangements sec_409a covered in addition notice_2005_1 provided certain transition relief some that the statute directed us to provide and some that we believed was necessary to provide taxpayers time and flexibility to adapt to the new code provision as part of notice_2005_1 we requested comments on the rules provided in the notice and on all other aspects of the application of sec_409a recently issued proposed_regulations we received over comments in response to notice_2005_1 all of which we considered in writing the recently issued proposed_regulations under sec_409a see fed reg date these regulations address three main topics first the regulations propose more expansive guidance on the types of arrangements covered by sec_409a and the types of arrangements not covered by sec_409a second the regulations propose operational rules applying the provisions of sec_409a to specific types of arrangements as part of these operational rules the regulations also contain provisions intended to make the application of sec_409a less burdensome finally the regulations provide additional details and extend the transitional relief in notice_2005_1 generally through date the definition of deferred_compensation in the proposed_regulations consistent with notice_2005_1 the proposed_regulations generally provide that deferred_compensation exists when a service provider obtains a legally binding right in one taxable_year to a compensation payment in a subsequent taxable_year under this general_rule we would treat the right to a taxable health insurance or taxable malpractice insurance benefit in a year after the service provider has separated from service could be treated as providing for the deferral of compensation this is because the service provider will have a current right to a taxable_payment of compensation in the future the regulations propose to allow us to exclude taxable health insurance from coverage under sec_409a if provided for only a limited time following a separation_from_service generally two to three years delayed effective date of final regulations due to the complexity and variety of topics we need to address regarding the application of sec_409a we proposed that the final regulations would not be effective until date although taxpayers can now rely on the rules in the proposed_regulations they are not required to do so taxpayers must only comply with the more limited guidance provided in notice_2005_1 and for the many areas not addressed by notice_2005_1 or any other guidance to demonstrate that they operated their arrangements consistent with a reasonable good_faith interpretation of the statute macro form rev department of the treasury - internal_revenue_service consideration of comments we have received approximately comments to the proposed_regulations several of which address the issues raised by your constituent in addition we will conduct a public hearing with respect to the proposed_regulations on date we are currently considering a ll the comments submitted including the suggestions made on the provision of post-retirement health insurance and malpractice insurance benefits when we complete that process we will issue final regulations addressing the application of sec_409a to nonqualified_deferred_compensation_plans i hope this information is helpful if you have further questions please call me or --------- ------------------------ id ------------ of my staff at --------------------- sincerely robert b misner senior technician reviewer executive compensation branch associate chief_counsel division counsel tax exempt government entities macro form rev department of the treasury - internal_revenue_service
